Rhodes, J. (dissenting).
I dissent from the prevailing opinion in so far as it holds that there was no inference of consideration to be drawn from the notes themselves.
I concur in the opinion in so far as it holds that the order denying claimants’ right to reopen was properly made.
! Although the notes in question are non-negotiable they recite that they are for value received, which constitutes an admission that they were issued for a sufficient consideration. (Prindle v. Caruthers, 15 N. Y. 425; Owens v. Blackburn No. 1, 161 App. Div. 827, and cases cited therein; Strickland v. Henry, 175 N. Y. 372.)
It is true that in the case of Dodge v. Pond (23 N. Y. 69) it was held that the note there in question was void for lack of consideration, even though it recited that it was for value leceived, but the writing accompanying the note and of which it was a part, established beyond question that the note was simply a gift.
In Matter of Taylor (251 N. Y. 257) notes had been given by decedent to different churches, payable at her decease and reciting that they were for value received. The court held that although the inference of consideration from the recital of value, under the circumstances, was slight, nevertheless it did say that the words value received prima facie imply consideration.
In so far as the decree dismisses the claims of appellants it should be reversed, and judgment directed for the claimants.
Order and decree affirmed, with costs to the respondent payable out of the estate.